DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 03/29/2021. Claims 10-11 and 13-23 are withdrawn. Claims 9 and 24-26 are cancelled. Claims 1-8, 12, and 27-41 are subject to examination hereinbelow.  

Response to Arguments
On pg 10, para 2 of their Remarks, Applicant indicates claim 26 has been cancelled, however claim 26 is listed as “Withdrawn” in the instant claims. Please properly cancel claim 26 in the next claim listing.
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. On pg 10-11, para 1 of their Remarks, Applicant asserts that the discontinuous temperature mapping embodiment of Larvey can only comprise the 6 specific points shown in Fig 2A, which do not cover the whole foot and therefore cannot be a map of the foot. Examiner disagrees.
Larvey at [0030] (cited in previous Office Action) discloses that skin temperature measurements are available at all points where there is an opening 92 in grid 90, Fig 2 shows grid 90 can cover the whole foot, and 150 or higher discrete skin temperature measurements can be taken, and [0034] does not discriminate between temperature taking alternatives an ulceration 
On pg 12, para 2 of their Remarks, Applicant asserts neither Larvey, nor Bloom address how a sensing arrangement can be integrated into a special closed platform, such as by having an insole. Examiner respectfully disagrees.
First, Applicant does acknowledge [0037] of Bloom discloses integrating their temperature foot sensing system into specific footwear closed platforms such as a shoe. Just because the majority of Bloom is dedicated to open platforms does not negate the disclosure of the footwear closed platform such as a shoe.
In response to applicant's arguments on pg 12, para 2 of their Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “closed platform” and “insole”) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pg 12-13 of their Remarks, Applicant asserts modifying Bloom to detect ulcer from a thermogram to a temperature map would not be a predictable result, because Applicant’s representative is alleging that the inventors of Bloom at the time thought thermograms would provide a better result at detecting ulcers than using a temperature map because it comprised more points, so using a temperature map rather than a thermogram is incompatible and contrary to the express teachings and approach of Bloom.
The Examiner can find no explicit disavowal of using temperature maps in Bloom to determine ulcers, nor has Applicant’s representative cited a specific passage containing such a 
In response to applicant's arguments on pg 13-14 of their Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “snugly” fitting, substantially unmovable, less powerful/slower processors than Bloom) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 36 objected to because of the following informalities: “second contact temperature sensors” should be signalized in order to be consistent with “second contact temperature sensor” recited previously in the claim, and “being adjacent” immediately following that term should be deleted, because it is redundant.  Appropriate correction is required.
Claim 41 objected to because of the following informalities:  “sensor” in “plurality of temperature sensor” should be pluralized.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12, 27-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130261494 A1 to Bloom, et al. (cited in previous Office Action, hereinafter Bloom) in view of US 20020082486 A1 to Lavery, et al. (cited by Applicant, hereinafter Lavery).
Regarding claim 1, Bloom teaches a footwear system [0037] comprising:
a body (closed platform, i.e. shoe, sock, insole, etc.) having an interior for receiving a person's foot and an opening to the interior, the foot having an actual geometric shape ([0037]);
a flexible surface (foam (32)) configured to at least in part conform to the person's foot ([0037], [0047]) (Examiner notes that a shoe, sock, or insole inherently possess a flexible surface configured to at least in part conform to a person’s foot.);

a temperature map generator (66) operatively coupled with the plurality of temperature sensors [0062, 0064] (Fig 9A), the temperature map generator being configured to form a pixelated temperature map (Fig 9A) from the plurality of discrete temperature data values to comprise the plurality of discrete temperature data values [0064], the temperature map representing the actual geometric shape of at least portion of the foot [0064] (Fig 9A), the temperature map having a geography (shown in Fig 9A), the temperature map having a discontinuous temperature distribution across the geography (FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this representation does not have temperature information for the regions of the foot 10 between the temperature sensors 26. Accordingly, using this discrete temperature data as shown in FIG. 9A, the process forms a temperature map of the foot 10 or feet 10 under examination (step 702), [0064]) (Figs. 9A-9C; [0014], [0058], [0062]-[0064], [0067]);
However, Bloom does not disclose a pattern recognition system operatively coupled with the temperature map generator, the pattern recognition system being configured to determine when the temperature map having the discontinuous temperature distribution across the geography presents at least one of a plurality of prescribed patterns, the pattern recognition system configured to compare at least two of the plurality of discrete temperature data values from the temperature map and produced by sensors to determine when the temperature map presents at least one of the plurality of prescribed patterns; and

Lavery teaches a temperature map (complex diagram of temperature readings comprising 150 or more discrete temperature readings) with a discontinuous temperature distribution [0030] (Fig 2A); and
a pattern recognition system operatively coupled with a temperature map generator [0030, 0044], the pattern recognition system being configured to determine when the temperature map having the discontinuous temperature distribution across the geography presents at least one of a plurality of prescribed patterns ([0013, 0044], two discrete, adjacent temperature readings can be compared with each other two determine a difference there between, then that difference can be compared to prior data which can comprise prior patterns, and determine trends in temperature from the comparison to the prior data), the pattern recognition system configured to compare at least two of the plurality of discrete temperature data values from the temperature map and produced by sensors to determine when the temperature map presents at least one of the plurality of prescribed patterns ([0013, 0044], two discrete, adjacent temperature readings can be compared with each other two determine a difference there between, then that difference can be compared to prior data which can comprise prior patterns, and determine trends in temperature from the comparison to the prior data); and
an analyzer operatively coupled with the pattern recognition system ([0044], device configured to analyze temperature trends to determine a noticeable change and generate an alarm 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base system of Bloom to have a pattern recognition system operatively coupled with the temperature map generator, the pattern recognition system being configured to determine when the temperature map having the discontinuous temperature distribution across the geography presents at least one of a plurality of prescribed patterns, the pattern recognition system configured to compare at least two of the plurality of discrete temperature data values from the temperature map and produced by sensors to determine when the temperature map presents at least one of the plurality of prescribed patterns; and
an analyzer operatively coupled with the pattern recognition system, the analyzer being configured to produce output information indicating an emergence of an ulcer or a pre-ulcer on a portion on the foot, the analyzer being configured to produce the output information as a function of when the temperature map having the discontinuous temperature distribution across the geography is determined to present the at least one of the plurality of prescribed patterns based on the teachings of Lavery, because doing so would have the predictable result of determining trends in temperature, as recognized by Lavery [0044].


However, Bloom does not teach at least one of the temperature map generator, pattern recognition system and analyzer is remote from the body.
Larvey teaches at least one of the temperature map generator, pattern recognition system and analyzer is remote from the body ([0044, 0050], computer (200), which is configured to monitor or analyze health measurements, can be remote from main body (10) and communicate wirelessly therewith) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom to have at least one of the temperature map generator, pattern recognition system and analyzer is remote from the body, because doing so would allow health measurement to be taken by patients in the comfort of their own home, as recognized by Larvey [0044].

Regarding Claim 3, Bloom in view of Larvey teach the footwear system as defined by claim 1, and Bloom further teaches at least one of the temperature map generator, pattern recognition system and analyzer are integrated into the body. ([0037, 0056, 0058], platform (16) can comprise analysis engine (46) on its local motherboard (34). Analysis engine (46) comprise the temperature map generator (66)) (Fig 6).



Regarding claim 5, Bloom in view of Larvey teach the footwear system as defined by claim 1, however Bloom does not teach the analyzer is configured to determine, using the temperature map, a region of the foot that presents at least one of the plurality of patterns.
Larvey teaches the analyzer is configured to determine, using the temperature map, a region of the foot that presents at least one of the plurality of patterns [0030, 0044, and 0048] (Fig 2A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom to have the analyzer is configured to determine, using the temperature map, a region of the foot that presents at least one of the plurality of patterns based on the teachings of Larvey, because doing so would enable taking skin temperatures at specific predetermined locations on a patient’s foot, as recognized by Larvey [0030].



Regarding Claim 7, Bloom in view of Larvey teach the footwear system as defined by claim 6, and Bloom further teaches the temperature map is configured to generate the distribution of temperatures over at least a part of the foot geometry. (FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this representation does not have temperature information for the regions of the foot 10 between the temperature sensors 26. Accordingly, using this discrete temperature data as shown in FIG. 9A, the process forms a temperature map of the foot 10 or feet 10 under examination (step 702), [0064]); (Figs. 9A-9C; [0014], [0058], [0062]-[0064], [0067]).

Regarding Claim 8, Bloom in view of Larvey teach the footwear system as defined by claim 1, and Bloom further teaches the temperature map (shown in Fig. 9A) comprises:
a two dimensional representation of the sole of the foot [0007, 0009];
wherein the two dimensional representation includes a plurality of the discrete temperature data value, the two dimensional representation not having temperature information for regions of the foot between temperature sensors.  (“FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this 

Regarding Claim 12, Bloom in view of Larvey teach the footwear system as defined by claim 1, and Bloom further teaches the body comprises an insole at least in part supporting the plurality of temperature sensors. (Fig. 3A and 3B; [0008], [0037], [0040]).

Regarding Claim 27, Bloom teaches a footwear system comprising:
an insole (insole) for receiving a person's foot and configured to be positioned within the interior of a closed platform, the foot having an actual geometric shape; ([0037])
a plurality of temperature sensors (temperature sensors (26)) within the interior of the body, the plurality of temperature sensors being configured to generate a plurality of discrete temperature data values across the geometry of the foot; (Fig. 3A and 3B; [0008], [0040])
a temperature map generator (66) operatively coupled with the plurality of temperature sensors, the temperature map generator being configured to form a pixelated temperature map (Fig 9A) from the plurality of discrete temperature data values to comprise the plurality of discrete temperature data values [0064] a plurality of discrete temperature data values, the temperature map representing the actual geometric shape of at least portion of the foot, the temperature map having a geography the temperature map having a discontinuous temperature distribution across the geography (FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this representation does not have temperature information for the regions of the foot 10 between the temperature sensors 26. Accordingly, using this discrete temperature data as shown in FIG. 9A, the process forms a 
However, Bloom does not disclose a pattern recognition system operatively coupled with the temperature map generator, the pattern recognition system being configured to determine when the temperature map having the discontinuous temperature distribution across the geography presents at least one of a plurality of prescribed patterns, the pattern recognition system configured to compare at least two of the plurality of discrete temperature data values from the temperature map and produced by sensors to determine when the temperature map presents at least one of the plurality of prescribed patterns; and
an analyzer operatively coupled with the pattern recognition system, the analyzer being configured to produce output information indicating an emergence of an ulcer or a pre-ulcer on a portion on the foot, the analyzer being configured to produce the output information as a function of when the temperature map having the discontinuous temperature distribution across the geography is determined to present the at least one of the plurality of prescribed patterns.
Lavery teaches a temperature map (complex diagram of temperature readings comprising 150 or more discrete temperature readings) with a discontinuous temperature distribution [0030] (Fig 2A); and
a pattern recognition system operatively coupled with a temperature map generator [0030, 0044], the pattern recognition system being configured to determine when the temperature map having the discontinuous temperature distribution across the geography presents at least one of a plurality of prescribed patterns ([0013, 0044], two discrete, adjacent temperature readings can be compared with each other two determine a difference there between, then that difference can be compared to prior data which can comprise prior patterns, and determine trends in 
an analyzer operatively coupled with the pattern recognition system ([0044], device configured to analyze temperature trends to determine a noticeable change and generate an alarm signal), the analyzer being configured to produce output information indicating an emergence of an ulcer or a pre-ulcer on a portion on the foot [0034, 0044], the analyzer being configured to produce the output information as a function of when the temperature map having the discontinuous temperature distribution across the geography is determined to present the at least one of the plurality of prescribed patterns ([0044], device configured to analyze temperature trends to determine a noticeable change and generate an alarm signal).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base system of Bloom to have a pattern recognition system operatively coupled with the temperature map generator, the pattern recognition system being configured to determine when the temperature map having the discontinuous temperature distribution across the geography presents at least one of a plurality of prescribed patterns, the pattern recognition system configured to compare at least two of the plurality of discrete temperature data values from the temperature map and produced by sensors to determine when the temperature map presents at least one of the plurality of prescribed patterns; and


Regarding Claim 28, Bloom in view of Larvey teach the footwear system as defined by claim 27, and Bloom further teaches the top surface of the insole comprises a flexible surface configured to flex to conform to the shape of at least a portion of the foot. ([0037], Examiner notes that a shoe, sock, or insole inherently possess a flexible surface configured to at least in part conform to a person’s foot.)

Regarding Claim 29, Bloom in view of Larvey teach the footwear system as defined by claim 27, and Bloom further teaches a closed platform with a body (shoe) having an interior configured to receive the insole. ([0037])

Regarding claim 30, Bloom in view of Larvey teach the footwear system as defined by claim 27, and Bloom further teaches at least one of the temperature map generator, pattern recognition system and analyzer are integrated into the closed platform ([0037, 0056, 0058], closed platform (16) can comprise analysis engine (46) on its local motherboard (34). Analysis 

Regarding claim 31, Bloom in view of Larvey teach the footwear system as defined by claim 27, and Bloom further teaches the temperature map generator (66) is configured to form a geometrically accurate outline of at least a portion of the foot based on the plurality of discrete temperature data values. (FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this representation does not have temperature information for the regions of the foot 10 between the temperature sensors 26. Accordingly, using this discrete temperature data as shown in FIG. 9A, the process forms a temperature map of the foot 10 or feet 10 under examination (step 702)., [0064]); (Figs. 9A-9C; [0014], [0058], [0062]-[0064], [0067]).

Regarding claim 32, Bloom in view of Larvey teach the footwear system as defined by claim 27, however Bloom does not teach the analyzer is configured to determine, using the temperature map, a region of the foot that presents at least one of the plurality of patterns.
Larvey teaches the analyzer is configured to determine, using the temperature map, a region of the foot that presents at least one of the plurality of patterns [0030, 0044, and 0048] (Fig 2A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom to have the analyzer is configured to determine, using the temperature map, a region of the foot that presents at least one of the plurality of patterns based 

Regarding claim 33, Bloom in view of Larvey teach the footwear system as defined by claim 27, and Bloom further teaches the temperature map is configured to form a geometric shape reflecting the actual geometric shape of at least a portion of the foot of the person based on the plurality of discrete temperature data values ("foot geometry"). (Figs. 9A-9D; [0058], [0064]-[0065])

Regarding claim 34, Bloom in view of Larvey teach the footwear system as defined by claim 33, and Bloom further teaches the temperature map is configured to generate the distribution of temperatures over at least a part of the foot geometry. (FIG. 9A graphically shows one example of this discrete temperature data for two feet 10. As discrete temperature values, this representation does not have temperature information for the regions of the foot 10 between the temperature sensors 26. Accordingly, using this discrete temperature data as shown in FIG. 9A, the process forms a temperature map of the foot 10 or feet 10 under examination (step 702), [0064]); (Figs. 9A-9C; [0014], [0058], [0062]-[0064], [0067]).

Regarding claim 35, Bloom in view of Larvey teach the footwear system as defined by claim [27], and Bloom further teaches the temperature map (shown in Fig. 9A) comprises:
a two dimensional representation of the sole of the foot [0007, 0009];
wherein the two dimensional representation includes a plurality of the discrete temperature data values, the two dimensional representation not having temperature information 

Regarding claim 37, Bloom in view of Larvey teach all the limitations of claim 1, however Bloom does not teach the pattern recognition system is configured to determine when the temperature map having the discontinuous temperature distribution across the geography presents at least one of a plurality of prescribed patterns by using up to all of the plurality of temperature sensors forming the temperature map.
Larvey teaches the pattern recognition system is configured to determine when the temperature map having the discontinuous temperature distribution across the geography presents at least one of a plurality of prescribed patterns by using up to all of the plurality of temperature sensors forming the temperature map ([0027, 0030, 0034], device can use up to all of temperature sensors 82, if the width of a foot is wide enough, to form the temperature map comprising 150 or more points which the pattern recognition system determines an ulcer from) (Fig 2).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Larvey as applied to claim 1 above, and further in view of US 20180249945 A1 to Najafi, et al. (hereinafter Najafi).

However, Bloom in view of Larvey do not teach the substrate is within the interior of the body, and that sensors are thermally isolated from each other within the interior of the body.
Najafi teaches a substrate (smart textile (140) comprising temperature sensors (230)) is within an interior of a body (footbed of a shoe) [0026, 0040] (Fig 2), and that the sensors are thermally isolated from each other within the interior of the body ([0040], by being spaced from each other on substrate 140, in a similar manner which Bloom’s temperature sensors are thermally isolated from each other [0044]).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the substrate is within the interior of the body, and that sensors are thermally isolated from each other within the interior of the body based on the teachings of Najafi, because doing so would enable the device to monitor a patient during dynamic, static, and off feet activities, as recognized by Najafi [0005].

s 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Larvey as applied to claim 1 above, and further in view of US 20100063778 A1 to Schrock, et al. (hereinafter Schrock).
Regarding claim 38, Bloom in view of Larvey teach all the limitations of claim 1, however they do not teach the plurality of temperature sensors are on a substrate within the interior of the body, the substrate having an outer periphery with a non-rectangular shape.
Schrock teaches a plurality of temperature sensors (16A-C) are on a substrate (sole 130) within the interior of a body (footwear 100) [0045, 0052, 0071] (Fig 3), the substrate having an outer periphery with a non-rectangular shape ([0045], see Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the plurality of temperature sensors are on a substrate within the interior of the body, the substrate having an outer periphery with a non-rectangular shape based on the teachings of Schrock, because doing so would enable the device to be used during athletic performance monitoring, as recognized by Schrock [0014].

Regarding claim 39, Bloom in view of Larvey, in further view of Schrock teach all the limitations of claim 38, however Bloom in view of Larvey do not teach the outer periphery has a concave portion and a convex portion.
Schrock teaches the outer periphery (of sole 130) has a concave portion and a convex portion ([0045], see Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the outer periphery has a concave 

Regarding claim 40, Bloom in view of Larvey, in further view of Schrock teach all the limitations of claim 39, and Bloom further teaches the body is formed to be a shoe body [0037], a sneaker body, or a slipper body.
However, Bloom in view of Larvey do not teach the interior having a contoured interior surface having an arch support, the plurality of temperature sensors being on a substrate that is shaped to conform to the arch support of the interior surface.
Schrock teaches the interior having a contoured interior surface having an arch support (in the middle arch region of sole (130), shown best in Fig 4) [0057], the plurality of temperature sensors (16A-C) being on a substrate that is shaped to conform to the arch support of the interior surface [0057] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the interior having a contoured interior surface having an arch support, the plurality of temperature sensors being on a substrate that is shaped to conform to the arch support of the interior surface based on the teachings of Schrock, because doing so would enable the device to be used during athletic performance monitoring, as recognized by Schrock [0014].

Regarding claim 41, Bloom in view of Larvey, in further view of Schrock teach all the limitations of claim 40, however Bloom in view of Larvey do not teach the interior has a 
Schrock teaches the interior (of footwear 100) has a rechargeable battery (206) to energize the plurality of temperature sensors (16A-C) ([0056, 0066, 0070], battery (206) is rechargeable via external port (15)) (Fig 3), the interior also having a pocket (14) configured to contain the rechargeable battery ([0052, 0077], battery (206) is disposed in electronics circuit (22), electronics circuit (22) is disposed within port (14), therefore battery (206) is disposed within port 14)) (Fig 4 and 5A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Bloom in view of Larvey to have the interior has a rechargeable battery to energize the plurality of temperature sensors, the interior also having a pocket configured to contain the rechargeable battery based on the teachings of Schrock, because doing so would enable the device to be used during athletic performance monitoring, as recognized by Schrock [0014].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120109013 A1 is mentioned because it discloses a footwear system that prevents/treats ulcers from temperature readings. US 20110054359 A1 is mentioned because it discloses temperature sensors in a shoe.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791